DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 03/23/2022 that the new drawings would overcome the drawings objections. The drawing objection has been withdrawn.
The applicant further argues that the prior art of record would not disclose or teach the end regions are configured to be selectively deformable to different angles by  first and second forces and maintained at the different angles. However it is to be noted that the specification of the application as originally filed, does not explicitly state the first and second regions are “maintained” at different angles. As the applicant cites, paragraph 53 does recite the regions are expanded to different angles, carried about by different sized balloons, or the like, but there is no positive support for how they angle is maintained. The applicant states “Accordingly, upon removal of the balloon, the selected portions of the first end region 12 and second end region 14 will maintain the selectively expanded size”. However, that is a statement of the selectively expanded size, not the angle. The applicant cites paragraph 50, 58, 68-70 as well as figure 2c as support. Figure 2c supports the different angles, paragraph 50 supports the middle region is maintained in the expanded state based on plastic deformation, and paragraph 58, 68-70 support the expanded steps and shape.  Therefore there is no specific support for the mechanism of maintaining the angle. One of ordinary skill in the art at the time of the invention can interpret that the angle can be maintained based on plastic deformation. Therefore, the examiner will interpret the limitations with respect to the angles are maintained at different angles as being based on plastic deformation or a similar mechanism that is known in the art. 
The applicant argues that prior art Bailey would not be able to read on the limitations the first/second regions are expandable to different angles relative to the longitudinal axis, specifically Baily would not teach or suggest flanges are configured to be selectively deformable by first and second forces such that the portions of the flanges are expandable at different angles and are maintained at the angle. The rejection with respect to Bailey has been withdrawn.  new rejection with respect to Bailey as modified by Evard and Chanduszko has been made below. Bailey does disclose the device is “plastically deformable” (paragraph 48) so would be able to maintain the expanded configuration. Teaching reference Evard teaches the first and second forces that can cause the plastic deformation from a compressed delivery state to a deployed expanded state. Teaching reference Chanduszko will teach that selected portions of end region can be at different angles in order to conform to tissue to secure the device in place. 
The applicant argues that prior art Evard self-expand to a pre-configured engagement and therefore would be not able to be deformed to a desired angle and maintained at that angle. However, Evard does disclose the selected end regions can plastically deform based on a balloon catheter applying first and second forces (col. 10  ll. 66 - col. 11 ll. 18). The selected portions can be configured to be at different angles based on the geography of the surrounding tissue. If this interpretations would not be inherent, teaching reference Chanduszko will teach that selected portions of end region can be at different angles in order to conform to tissue to secure the device in place.
The applicant argues that prior art Johnson would not be able to read on the selected portion of the end regions configured to be selectively deformable to different angles by first and second forces and maintained at the angles. The rejection with respect to Johnson has been withdrawn. A new rejection with respect to Johnson as modified by Edvard has been made below where teaching reference Evard teaches the plastic deformation is a known substitute for the selected portions of the end regions of Johnson.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-14, 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent 6,616,675 to Evard in view of U.S. Patent Publication 2005/0267524 to Chanduszko.
As to claim 1, Evard discloses a device for providing a passage between a first heart chamber and second heart chamber (col. 2 ll. 1-18) the device (as seen in figure 3’-3’’’), comprising a middle region (“midportion” col. 10 ll. 13-47) having a first and second ends (figure 3’), a lumen extending therethrough (lumen of tube col. 10 ll. 14) and a longitudinal axis with the lumen (figure 3’), a first end region (left side of 10b’) coupled to the first end, the first end region configured to be delivered in the first heart chamber in a compressed delivery state (col. 10 ll. 28-47) and to transition to a deployed state therein (col. 10 ll. 28-47), the first end region configured to be selectively deformable by a first force (from the “pressure exerting apparatus”, col. 11 ll. 7-18) such that selected portions (20) of the first end region are expandable to different angles relative to the longitudinal axis (col. 10 ll. 67-col. 11 ll. 45, based on the flexible nature of the members, the desired positions can be different based on the anatomy, therefore the end regions will be configured to be selectively deformable, or capable of being deformed to the desired configuration based on the anatomy) and maintained at the different angles upon release of the first force (col. 10 ll. 67-col. 11 ll. 8, the engagement members are plastically deformable, so after they expand and the balloon catheter is removed, the angle is maintained), a second end region (right side of 10b’) coupled to the second end, the second end region configured to be delivered in the second heart chamber in a compressed delivery state (col. 10 ll. 28-47) and to transition to a deployed state therein (col. 10 ll. 28-47), the second end region configured to be selectively deformable by a second force (from the “pressure exerting apparatus”, col. 11 ll. 7-18)  such that selected portions (20) of the second end region are expandable to different angles relative to the longitudinal axis (col. 10 ll. 67-col. 11 ll. 45, based on the flexible nature of the members, the desired positions can be different based on the anatomy, therefore the end regions will be configured to be selectively deformable, or capable of being deformed to the desired configuration based on the anatomy) and maintained at the different angles upon release of the second force (col. 10 ll. 67-col. 11 ll. 8, the engagement members are plastically deformable, so after they expand and the balloon catheter is removed, the angle is maintained), wherein the first and second end regions are configured to anchor the middle region within a heart wall between the first heart chamber and the second heart chamber (col. 11 ll. 40-45).  
If, however it is not known or inherent that selected portions of the first and second end regions would be configured to be expandable to different angles relative to the longitudinal axis based on abutting the tissue walls of the passageway of the tissue as disclosed by Evard (col. 11 ll. 15-20), Chanduszko teaches a similar device (device for positioning within a defect, abstract) having selected portions of first and second end regions (32, 34), expandable to different angles relative to the longitudinal axis (32a vs 32b, 34a vs 34b, figure 4, paragraph 26) for the purpose of providing a compressive clamping force to the tissue as desired. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the end regions of Evard be configured to be expandable to different angles relative the longitudinal axis as taught by Chanduszko in order for providing a compressive clamping force to the tissue as desired.
As to claim 2, with the device of Evard and Chanduszko above, Evard discloses the first and second regions comprise a plastically deformable material (col. 10 ll. 56-58).
As to claim 3, with the device of Evard and Chanduszko above, Evard discloses the first and second regions are configured to transition from the compressed delivery state to the deployed state via different sized non-compliant balloons (col. 11 ll. 10-45). 
As to claim 4, with the device of Evard and Chanduszko above, Evard discloses at least one of the selected portions of the first and second regions are expandable to an angle between zero and 90 degrees relative to the longitudinal axis of the device (col. 10 ll. 48-54).
As to claim 5, with the device of Evard and Chanduszko above, Evard discloses the first and second end regions comprise a plurality of support arms (20) extending from the middle region, the plurality of support arms coupled circumferentially along the outer edges of the middle region of the device (figure 3’).
As to claim 8, with the device of Evard and Chanduszko above, Evard discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (figure 3’’’, col. 10 ll. 14-48).
As to claim 10, with the device of Evard and Chanduszko above, Evard discloses the middle region comprises an expandable mesh tube (col. 10 ll. 25-36).
As to claim 11, with the device of Evard and Chanduszko above, Evard discloses the second diameter is larger than the first diameter (col. 10 ll. 14-48).
As to claim 12, with the device of Evard and Chanduszko above, Evard discloses the middle region is configured to be adjusted from the first state to the second state via an inflatable balloon catheter (col. 11 ll. 10-45).
As to claim 13, 14, with the device of Evard and Chanduszko above, Evard discloses the inflatable balloon catheter comprises a dog bone shape, a quadrilateral dog bone shape (col. 11 ll. 10-45). 
As to claim 19, with the device of Evard and Chanduszko above, Evard discloses the first the chamber is a let atrium and the second heart chamber is a right atrium, and wherein the device is configured to permit blood flow through the passage between the left atrium and the right atrium (col. 2 ll. 1-18, the specific human tissue cannot positively be claimed, Bailey does disclose the device is used in the heart to control blood flow between chambers).
Claims, 1, 6-8, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0313599 to Johnson in view of U.S. Patent 6,616,675 to Evard.
As to claim 1, Johnson discloses a device for providing a passage between a first heart chamber and second heart chamber (paragraph 61) the device (110, with similar embodiments usable with the details of 110, figure 1a,b), comprising a middle region (140, figure 1b) having a first and second ends (figure 1b), a lumen extending therethrough (lumen as seen in figure 1b, paragraph 61) and a longitudinal axis with the lumen (figure 3’), a first end region (120) coupled to the first end, the first end region configured to be delivered in the first heart chamber in a compressed delivery state (paragraph 64, 65, 69) and to transition to a deployed state therein (paragraph 64, 65, 69), the first end region configured to be selectively deformable (paragraph 73) such that selected portions (122) of the first end region are expandable to different angles relative to the longitudinal axis (paragraph 73), a second end region (130) coupled to the second end, the second end region configured to be delivered in the second heart chamber in a compressed delivery state (paragraph 64, 65, 69) and to transition to a deployed state therein (paragraph 64, 65, 69), the second end region configured to be selectively deformable such that selected portions (132) of the second end region are expandable to different angles relative to the longitudinal axis (paragraph 76), wherein the first and second end regions are configured to anchor the middle region within a heart wall between the first heart chamber and the second heart chamber (paragraph 61,62, the device is capable of being anchored in the heart between chambers) but is silent about the first and second regions are configured to be selectively deformable by a first force and  maintained at the different angles upon release of the first force. However, Johnson does disclose the device can be made from any suitable material (paragraph 64) not necessarily consisting of a shape memory material.  
Evard teaches a similar device (device for openings formed in anatomical structures, abstract) having first and second end regions configured to be selectively deformable by a first and second force respectively (from the “pressure exerting apparatus”, col. 11 ll. 7-18) such that selected portions (20) of the first end region are expandable and maintained at the angles upon release of the first force (col. 10 ll. 67-col. 11 ll. 8, the engagement members are plastically deformable, so after they expand, and the balloon catheter is removed the angle is maintained) for the purpose of using a known substitute mechanism that can expand end regions of a device to contact tissue (col. 10 ll. 67 -col. 11 ll. 45). Evard teaches the device can be made from a self expandable device having resilient members similar to that to Johnson (col. 10 ll. 59-65) or using a material that can undergo plastic deformation from forces. This known mechanism that can expand end regions can be used substituted for eachother. It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the plastic deformation by a first and second force of the end regions to maintain the regions at the expanded angles as taught by Evard for the device of Johnson in order for using a known substitute mechanism that can expand end regions of a device to contact tissue. 
As to claim 6, with the device of Johnson and Evard above, Johnson discloses the first and second end regions are integrally formed with the middle region (figure 1, paragraph 62, 63, paragraph 80), the first and second regions and the middle regions comprising a plurality of longitudinal struts (wire of 110) interconnected by a plurality of circumferential sinusoidal struts (724, figure 5 or figure 12 both can read on a plurality of circumferential sinusoidal struts since there is a curving circumferential connector).
As to claim 7, with the device of Johnson and Evard above, Johnson discloses at least one of the first or second end regions comprises at least one of a conical or bell shape (figure 1b).
As to claim 8, with the device of Johnson and Evard above, Johnson discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (paragraph 64, 65, 69).
As to claim 11, with the device of Johnson and Evard above, Johnson discloses the second diameter is larger than the first diameter (paragraph 64, 65, 69).
As to claim 19, with the device of Johnson and Evard above, Johnson discloses the first the chamber is a left atrium and the second heart chamber is a right atrium, and wherein the device is configured to permit blood flow through the passage between the left atrium and the right atrium (paragraph 61, the device is capable of being positioned in the right and left atrium and permit blood flow).
Claims 1-4, 8, 9, 11-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2001/0021872 to Bailey in view of U.S. Patent 6,616,675 to Evard in view of U.S. Patent Publication 2005/0267524 to Chanduszko.
As to claim 1, Bailey discloses a device for providing a passage between a first heart chamber and second heart chamber (paragraph 57, 58) the device (the device of figure 7-12 with details from similar/other embodiments that are disclosed but applicable to figure 7-12), comprising a middle region (20, as seen in figure 1, used in the embodiment of figure 7-11, paragraph 48, 58) having a first and second ends (figure 7-11), a lumen extending therethrough (figure 10) and a longitudinal axis with the lumen (figure 10), a first end region (42) coupled to the first end, the first end region configured to be delivered in the first heart chamber in a compressed delivery state (paragraph 22, 69, 70, 72, 73, during delivery with the catheter) and to transition to a deployed state therein (paragraph 22, 69, 70, 72, 73, after expansion), the first end region configured to be selectively deformable such that selected portions of the first end region are expandable to different angles relative to the longitudinal axis (paragraph 48, 54, 58, the flanges are flexible and plastically deformable therefor can be independently flexed to be capable of expanding to different angles) and maintained at the different angles upon release of the first force (paragraph 48, the flanges are plastically deformable, therefore after they are deformed they will maintain the angle), a second end region (44) coupled to the second end, the second end region configured to be delivered in the second heart chamber in a compressed delivery state (paragraph 22, 69, 70, 72, 73, during delivery with the catheter) and to transition to a deployed state therein (paragraph 22, 69, 70, 72, 73, after expansion), the second end region configured to be selectively deformable such that selected portions of the second end region are expandable to different angles relative to the longitudinal axis (paragraph 48, 54, the flanges are flexible and can be independent flexed to be capable of expanding to different angles) and maintained at the different angles upon release of the first force (paragraph 48, the flanges are plastically deformable, therefore after they are deformed they will maintain the angle), wherein the first and second end regions are configured to anchor the middle region within a heart wall between the first heart chamber and the second heart chamber (paragraph 61, figure 12a,b) however is silent about the first and second end regions are selectively deformable by a first and second force respectively. However, Baily does disclose the device can be plastically deformable (paragraph 48) but does not recite the specific means for the plastic deformation. 
  If, however it is not known or inherent that selected portions of the first and second end regions would be configured to be expandable to different angles relative to the longitudinal axis based on abutting the tissue walls of the passageway of the tissue as disclosed by Baily (col. 11 ll. 15-20), Chanduszko teaches a similar device (device for positioning within a defect, abstract) having selected portions of first and second end regions (32, 34), expandable to different angles relative to the longitudinal axis (32a vs 32b, 34a vs 34b, figure 4, paragraph 26) for the purpose of providing a compressive clamping force to the tissue as desired. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the end regions of Baily be configured to be expandable to different angles relative the longitudinal axis as taught by Chanduszko in order for providing a compressive clamping force to the tissue as desired.
Evard teaches a similar device (device for openings formed in anatomical structures, abstract) having first and second end regions configured to be selectively deformable by a first and second force respectively (from the “pressure exerting apparatus”, col. 11 ll. 7-18) for the purpose of using a known substitute mechanism that can plastically deform end regions of a device to contact tissue (col. 10 ll. 67 -col. 11 ll. 45). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the first and second forces mechanisms of Evard for the plastic deformation of Bailey in order for using a known mechanism that can expand end regions of a device to contact tissue.
As to claim 2, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the first and second regions comprise a plastically deformable material (paragraph 48).
As to claim 3, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the first and second regions are configured to transition from the compressed delivery state to the deployed state via different sized non-compliant balloons (paragraph 70-73). The different balloons are not positively claimed and wouldn’t be so based on the inventive entity. The device of Bailey can be expanded by balloons, therefore Bailey will read on the claim limitations.
As to claim 4, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses at least one of the selected portions of the first and second regions are expandable to an angle between zero and 90 degrees relative to the longitudinal axis of the device (figure 10, paragraph 48, the selected portions will be capable to expand to and angle between zero and 90 based on figure 10 that the portions can expand up to 90 degrees and the flanges are flexible.
As to claim 8, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (figure 20a,b, paragraph 22, 69, 70 ,72, 73, before and after expansion).
As to claim 9, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the middle region comprises a plastically deformable material (paragraph 48).
As to claim 11, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the second dimeter is larger than the first diameter (figure 20a,b).
As to claim 12, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the middle region is configured to be adjusted from the first state to the second state via an inflatable balloon catheter (paragraph 69, 70 72, 73).
As to claim 13, 14, with the device of Bailey, Chanduszko, and Evard above, Evard further teaches an  inflatable balloon catheter (for expanding the device) comprises a dog bone shape, a quadrilateral dog bone shape (col. 11 ll. 10-45). 
As to claim 15, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the second diameter is smaller than the first diameter (figure 18a,b). The valve opening and closing can read on a first and second inner diameter where the second dimeter diameter is smaller than the first diameter when the valve closed based on the direction of the blood flow. 
As to claim 17, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the middle region is further configured to be coupled to a medical device (paragraph 58, 62, the valve or “membrane”) to thereby anchor the middle device within the heart wall between the first chamber and the second chamber.
As to claim 18, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the medical device comprises at least one of a septal occluder, an open atrial septal shunt, a valved atrial septal shunt, a left atrial blood pressure senor or a blood pump (paragraph 58, 62).
As to claim 19, with the device of Bailey, Chanduszko, and Evard above, Bailey discloses the first the chamber is a let atrium and the second heart chamber is a right atrium, and wherein the device is configured to permit blood flow through the passage between the left atrium and the right atrium (paragraph 61, the specific human tissue cannot positively be claimed, Bailey does disclose the device is used in the heart to control blood flow between chambers).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2001/0021872 to Bailey in view of U.S. Patent 6,616,675 to Evard in view of U.S. Patent Publication 2005/0267524 to Chanduszko as applied to claims 1-4, 8, 9, 11-15 17-19 above, and further in view of U.S. Patent Publication 2015/0039084 to Levi.
As to claim 16, Bailey as modified by Chanduszko and Evard discloses the device above but is silent about the one or more sensors configured to measure blood flow through the passage. 
Levi teaches a similar device (medical implant of the heart with anchoring ends) having a sensor (142,144, paragraph 305, 306, 309) configured to measure blood flow through the passage between the first heart chamber and the second heart chamber, and wherein the middle region is configured to be adjusted from the first state to the second state in response to the measured blood flow (paragraph 305-309) for the purpose of monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient (paragraph 310). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensors of Levi with the device of Bailey in order for monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2001/0021872 to Bailey in view of U.S. Patent Publication 2005/0267524 to Chanduszko.
As to claim 20, Baily discloses a method for providing a passage between a first heart chamber and a second heart chamber (paragraph 57) the method comprising selecting a device having a first end region (42), a second end region (44), and a middle region (20, as seen in figure 1, used in the embodiment of figure 7-11, paragraph 48, 58) extending between the first and second end regions (figure 7) the middle region having a lumen configured to provide the passage between the first heart chamber and the second heart chamber (figure 10, paragraph 61), delivering the device in a compressed delivery state within a heart wall of a patient such that the first end region is disposed within the first heart chamber (paragraph 22, 69, 70, 72, 73, during delivery with the catheter, figure 12a,b), the second end region is disposed within the second heart chamber (figure 12a,b), and the middle region is positioned within the heart wall (figure 12a,b), expanding the first end region from the compressed delivery state to an expanded state (paragraph 22, 69, 70, 72, 73, during delivery with the catheter), expanding the second end region from the compressed delivery state to an expanded state (paragraph 22, 69, 70, 72, 73, during delivery with the catheter) thereby providing the passage through the lumen of the middle region between the first heart chamber and the second heart chamber (figure 12a,b)  but is silent about selected portions of the first and second region having different angles relative to the longitudinal axis of the device. Bailey discloses portions of the first and second end regions are flexible, plastically deformable, and independently expand to a given extent (paragraph 48, 54, 58) but is silent about the positive method step of the expanding to different angles. 
Chanduszko teaches a similar device and method (device for positioning within a defect, abstract) comprising expanding selected portions of first and second end regions (32, 34) to different angles relative to the longitudinal axis (32a vs 32b, 34a vs 34b, figure 4, paragraph 26) for the purpose of providing a compressive clamping force to the tissue as desired. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the end regions of Evard be selectively deformed to different angles relative the longitudinal axis as taught by Chanduszko in order for providing a compressive clamping force to the tissue as desired.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2001/0021872 to Bailey in view of U.S. Patent 6,616,675 to Evard in view of U.S. Patent Publication 2005/0267524 to Chanduszko as applied to claim 20 above, and further in view of U.S. Patent Publication 2015/0039084 to Levi.
As to claim 21, Bailey as modified by Chanduszko discloses the method above but is silent about adjusting an angle of the first end region relative to the longitudinal axis of the devices, and adjusting an angle of the second end region relative to the longitudinal axis of the device to achieve a predetermined flowrate across the passage between the first heart chamber and the second heart chamber. 
Levi teaches a similar method (medical implant of the heart with anchoring ends) adjusting an angle of the first end region relative to the longitudinal axis of the devices, and adjusting an angle of the second end region relative to the longitudinal axis of the device to achieve a predetermined flowrate across the passage between the first heart chamber and the second heart chamber (paragraph 85-87, 305-309) for the purpose of monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient (paragraph 310). The general angle of the end regions will be adjusted based on how the device is expanded and adjusted. It would have been obvious to one of ordinary skill in the art before the effective filing date to further adjust the angle of the selected portions of the first and second end regions of Bailey as modified by Chanduszko based flowrates as taught by Levi in order for monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771